Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In view of applicants’ response filed 2/17/21 the following applies.
In response to the objection of the Abstract applicants have included a formula directed to the examined claims. However some extraneous markings appear between “above…..mentioned” which should be removed and the wording on the remaining lines is a bit awkward as only species are present and “depending” preceding claims is not used  when describing dependent claims. It is suggested these lines be deleted.
Claim Objections
Claim 1 (and also dependent claims 3-7 and 13-15) are  objected to because of the following informalities:  The formula in claim 1 is superfluous as only three species are recited. It is suggested “of formula (I)” and formula after it be deleted. Appropriate correction is required.
The 112 rejections under 35 USC 112(b) have been overcome. The 102(a)(1) over Kloss is withdrawn based on the 130(a) declaration submitted by applicants.
The 103 rejection over Gao etc. is withdrawn based on the showing presented in the specification between prior art compounds and instant compounds still claimed which show a superior reduction in the amount of HMC complexes produced for instant claimed compounds thereby improving metabolic stability.
Newly amended claims 5-7 and 13-15 directed to methods raise new 112 issues as set forth below.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5-7 and 13-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. For claims 5 and 13 the scope of treating any and all microbial infections is not enabled. Such a scope  would include pathogens such as viruses, fungi, protozoa and helminthes, etc. which in turn are attributed to a staggering number of diseases- AIDS, mad cow disease, trichinosis, etc.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. Assay testing reported in the specification  is limited to the treatment of mycobacterial strains which is what the art teaches for similar compounds to that claimed herein. For remaining claims directed to treating mycobacterial infections including “prophylactic treatment”, known drugs for treating said  infections such as .  
Claims 3-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY A BERNHARDT whose telephone number is (571)272-0664.  The examiner can normally be reached during the hours 11:00-7:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark L Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EMILY A BERNHARDT/           Primary Examiner, Art Unit 1624